USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
UNITED STATES OF AMERICA, DOC #:
DATE FILED: _1/7/2020___
-against-
GERALD VASQUEZ and IRVIN CASTILLO, 19 Cr. 391-1 (AT)

19 Cr. 391-3 (AT)
Defendants.

 

ORDER

 

ANALISA TORRES, District Judge:

The change-of-plea hearing for Defendants Gerald Vaqsquez and Irvin Castillo scheduled
for January 13, 2020, at 1:00 p.m. is hereby RESCHEDULED to January 13, 2020, at 2:40 p.m.

SO ORDERED.

Dated: January 7, 2020
New York, New York

OQ

ANALISA TORRES
United States District Judge
